
	

113 S2927 IS: Inspectors General Streamlining Act
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2927
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2014
			Mr. Coburn introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To strengthen Inspector General audits and investigations by streamlining computer matching
			 agreements.
	
	1.Short titleThis Act may be cited as the Inspectors General Streamlining Act.2.Computer matching agreementsSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the
			 following:(g)(1)In this subsection, the terms agency, matching program, and record have the meanings given those terms in section 552a(a) of title 5, United States Code.(2)In addition to the authority otherwise provided by this Act, each Inspector General, in conducting
			 an audit, investigation, inspection, evaluation, or other review
			 authorized under this Act, may compare any
			 records with other records or non-Federal records.(3)For purposes of section 552a of title 5, United States Code, or any other provision of law, a
			 comparison of records with other records or non-Federal records performed
			 by an Inspector General or by an agency participating with an Inspector
			 General under the authority described in paragraph (2) shall not be
			 considered a matching program..
		
